Name: Commission Regulation (EC) No 1816/95 of 26 July 1995 laying down certain provisions for the implementation of Council Regulation (EC) No 3036/94 establishing economic outward processing arrangements applicable to certain textile and clothing products reimported into the Community after working or processing in certain third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  trade;  production
 Date Published: nan

 27. 7. 95 EN Official Journal of the European Communities No L 175/21 COMMISSION REGULATION (EC) No 1816/95 of 26 July 1995 laying down certain provisions for the implementation of Council Regulation (EC) No 3036/94 establishing economic outward processing arrangements applicable to certain textile and clothing products reimported into the Community after working or processing in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3036/94 of 8 December 1994 establishing economic outward proces ­ sing arrangements applicable to certain textile and clothing products reimported into the Community after working or processing in certain third countries ('), and in particular Article 3 (8) thereof, Whereas it is necessary to define the amounts reserved for the traditional beneficiaries referred to in the first sub ­ paragraph of Article 3 (4) of the said Regulation ; Whereas it is necessary to fix the maximum amounts referred to in the fourth subparagraph of Article 3 (5) of the said Regulation, starting from 1 January 1995 with regard to the allocation of quantities against the maximum amounts which had been specified in Regula ­ tion (EC) No 3036/94 which entered into force on 1 January 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Economic Outward Processing Arrangements for Textiles, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 3 (4) ( 1 ) of Regulation (EC) No 3036/94, a past beneficiary obtains for each category and third country, an amount equal to the whole quantity for which he has carried out outward processing operations. These operations carried out are those for which compen ­ sating products of a specific category and country have been reimported under the economic outward processing arrangements during the course of the year 1993 or 1994, the choice being left to the applicant. Article 2 The maximum amounts referred to in the fourth subpara ­ graph of Article 3 (5) of Regulation (EC) No 3036/94, correspond to the maximum amounts contained in the Annex. Article 3 This Regulation shall enter into force the day following its publication in the Official Journal of the European Community. It is applicable as of 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 322, 15. 12. 1994, p. 1 . No L 175/22 I EN Official Journal of the European Communities 27. 7. 95 ANNEX Maximum amounts referred to in Article 3 (5) (4) of Regulation (EC) No 3036/94 Category Maximum amount 5, 6, 7, 8 30 000 pieces 14, 15, 16, 17, 21 , 24, 26, 27, 29, 73, 74 20 000 pieces 4, 13, 31 80 000 pieces 12 100 000 pairs 18, 68, 76, 78, 83 5 tonnes 159, 161 2 tonnes